Trumbull, J. The County of Richland filed a bill in chancery against the County of Lawrence, aBeging that the latter was one of those counties through which no railroad or canal was provided .to be mad§, by the act to establish and maintain a Gen- eral System of Internal Improvements, approved Eeb’y 27,1837; that the 15th division of sec. 18 of said act declared, “There shall be appropriated the sum of two hundred thousand dollars of the first moneys that shall be obtained under the provisions of this act, to be drawn by the several counties in a ratable proportion to the census last made, through which no railroad or canal is provided to be made at the expense or cost of the State of Illinois ; which said money shall be expended in the improvement of roads, constructing bridges, and other public works;’’ that the County of Lawrence, in November, 1838, received her ratable proportion of said fund, amounting to eleven thousand one hundred and twenty-five dollars; that in 1841, the County of Rich-land was created, being formed in part from the County of Lawrence; that at the time of the formation of the County of Rich-land but a small portion of the fund received by Lawrence County had been expended; and that the legislature by an act entitled, “An act for the relief and benefit of Richland County,” approved Eeb’y 21,1843, provided as follows: “ That the County of Richland shall be and is hereby authorized to demand and receive from the County of Lawrence her proportion of said appropriation, according to the following terms and conditions: first, the census for the state of Illinois, for one thousand eight hundred and forty, shall be taken as the ratio of population in said counties; second, that part of the County of Richland which was taken off the County of Lawrence, shall be entitled to receive of the fund which the County of Lawrence received of said appropriation, a proportionate share, according to the relative number of inhabitants in said part of Richland County, compared with the inhabitants of the present County of Lawrence, as exhibited in the State census, for one thousand eight hundred and forty.” The act further goes on to provide that if any portion of said fund had been expended in that part of Lawrence County which was stricken off to Richland, that it should be deducted from the sum due Richland, that Lawrence should be entitled to pay the balance in notes; that Richland should bear her proportion of the losses which Lawrence might have sustained in loaning the fund; that the county commissioners of the respective counties should meet and make a settlement, and that in case the County of Lawrence refused to comply with the requisitions of the act, the County of Richland should be entitled to bring suit, &c. The bill alleges a refusal by Lawrence County to comply with the foregoing act, and prays for a settlement and payment to Richland County of the sum due her under the provisions of said laws. The Circuit Court dismissed the bill for want of equity. A single question has been submitted for the consideration of this Court, which is, the constitutionality of the “Act for the relief and benefit of Richland County." It is insisted on the part of the County of Lawrence, that the legislature having omitted in the act creating the County of Richland to provide for a distribution of said fund, could not do so by a subsequent act; that by the receipt of the money it became - the property of Lawrence County for the use of the inhabitants thereof, and was beyond legislative control. The provisions of the Constitution supposed to be violated are Sec. 10, Art. 1, of the Constitution of the U. S., and Sec. 16, Art. 8, of the old Constitution of Illinois, which inhibit the passage of any ex post facto law, or law impairing the obligation of contracts: also the 1st and 2d sections of the 1st Art .of the Constitution of this state, which provide for a distribution of the powers of government into three distinct departments, and that one department shall not exercise the powers belonging to either ot the others. Without determining whether it is competent for the legislature to control all the funds and projeerty belonging to a public municipal corporation, like a county, it is clear that they had the right to control this fund. The case showed that the greater portion of it, and more than sufficient to pay Rich-land County what might be coming to her, was still unexpended. The law did not grant the money to Lawrence County or the inhabitants thereof, but simply appropriated it to be drawn by the county and expended in the improvement of roads, constructing bridges, and other public works. To hold that the money belonged absolutely to Lawrence County would be a misinterpretation of the act making the appropriation. As well might it be insisted, that the millions of dollars appropriated by the same act and directed to be expended in the construction of railroads throughout the state, belonged to the board of commissioners of public works, who were to make the expenditure. The money in this instance was appropriated out of the funds received by the state for purposes of InternalTmprovement, and was directed to be drawn and expended by the county officers in a particular manner. Before its expenditure, we cannot doubt that the legislature had entire control over the fund, either to resume it altogether, or to change the purposes for which it was originally designed to be expended. There was no contract here between the State and Lawrence County, either at the time the appropriation was made, or when the county received the money. The county was the mere agent of the state, for the disbursement of a certain amount of the money of the state as she directed. That the state may make a contract with, or a grant to a public municipal corporation, which it could not subsequently impair or resume, is not denied; but in such case, the corporation is to be regarded as a private company. A grant may be made to a public corporation for purposes of private advantage, and although the public may also derive a common benefit therefrom, yet the corporation stands on the same footing as respects such grant, as would any body of persons upon whom like privileges were conferred. Public or municipal corporations, however, which exist only for public purposes, and possess no powers except such as are bestowed upon them for public, political purposes, are subject at all times to the control of the legislature, which may alter, modify, or abolish them at pleasure. 2 Kent’s Com., 305; Bailey v. City of New York, 3 Hill, 531. The case of Hampshire v. Franklin, 16 Mass., 76, so much relied upon in argument, was wholly unlike the present. In that case the money sought to be recovered by the new county had belonged to the old one before the division; was never the property of, or received from the state, yet in that very ease, although the Court held that it was not competent for the legislature to create a debt from one corporation to another, it was at last decided that Franklin was entitled to recover, upon the ground of assent on the part of Hampshire, though the evidence of such assent as shown by the case is not, to say the least, very apparent. Had the fund appropriated by the Internal Improvement Act of 1837, to be drawn by the counties through which no public works were to be constructed, been absolutely given to the counties, to be by them applied to any and all purposes, as it subsequently was by an act of the legislature passed in 1845, there would be much more plausibility in contending that the legislature could not afterwards resume the fund. The act of 1845 cannot, however, have any bearing upon the case under consideration, because the portion of the fund claimed by Richland County had been previously directed to be paid to her by a specific act, which is not repealed or affected by the general law of 1845. The County of Pike v. The State, 11 Illinois, 203. The other objection to the act for the benefit of Richland County is, that the legislature in its enactment undertook to exercise judicial powers. The act does not profess to fix the amount that Richland County shall receive, and if it did, we do not know that it would be objectionable in a constitutional point of view; but it simply provides for the equitable distribution of a fund over which the legislature at the time had entire control, and authorizes the bringing of suit in case the County of Lawrence should refuse to settle as provided by the act. "We can see nothing of a judicial nature, or which the legislature might not properly do in the act in question. The decree of the Circuit Court dismissing the bill is reversed and the cause remanded for further proceedings. Decree reversed.